Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 1 of 8   PageID 2745



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                        )
  TAYLOR BENOIST,                       )
                                        )
        Plaintiff,                      )
                                        )
                                        )
                                        )
  v.                                    )     No. 2:19-cv-02704-SHM-tmp
                                        )
  TITAN MEDICAL MANUFACTURING,          )
  LLC,                                  )     JURY DEMANDED
                                        )     JURY VERDICT
        Defendant.                      )
                                        )

                                     ORDER


        Before the Court is Defendant Titan Medical Manufacturing,

 LLC’s (“Titan”) July 23, 2021 Motion to Impose Statutory Cap

 (the    “Motion”).   (D.E.    No.    107.)    Plaintiff   Taylor    Benoist

 (“Benoist”) responded on July 30, 2021. (D.E. No. 109.) Titan

 sought and was granted leave to file a reply. (D.E. Nos. 110,

 111.) Titan replied on August 6, 2021. (D.E. No. 114.) The Motion

 is GRANTED.

        Beginning on July 12, 2021, the Court held a jury trial

 lasting five days. The only claim before the jury was Benoist’s

 retaliation claim under Title VII of the Civil Rights Act of

 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”). (See D.E. No.

 105.) The jury awarded Benoist $250,000 in compensatory and

 $250,000 in punitive damages. (Id.)
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 2 of 8            PageID 2746



       Titan moves to reduce the jury award based on the statutory

 limitation    on    recovery    in   Title    VII     cases    at    42   U.S.C.   §

 1981a(b)(3)(A).      That    section       provides    that        damages   for   a

 defendant “who has more than 14 and fewer than 101 employees in

 each of 20 or more calendar weeks in the current or preceding

 calendar     year   [shall     not   exceed]        $50,000.”       42    U.S.C.   §

 1981a(b)(3)(A). The “current year” is the year in which the

 discrimination      occurred.    Hernandez-Miranda            v.    Empresas   Diaz

 Masso, Inc., 651 F.3d 167, 175 (1st Cir. 2011) (“[T]he ‘current’

 year for purposes of § 1981a(b)(3) refers to the year of the

 discrimination”); Vance v. Union Planters Corp., 209 F.3d 438,

 446 (5th Cir. 2000) (holding that the “current year” for purposes

 of § 1981a(b)(3) is the year of the discrimination); Komorowski

 v. Townline Mini-Mart and Restaurant, 162 F.3d 962, 966 (7th

 Cir. 1998) (“In accordance with the overwhelming majority, if

 not all, of the cases to address the issue, the district court

 did not err in determining that a defendant must employ fifteen

 or more employees for more than twenty weeks during the year in

 which the alleged discrimination occurred or during the year

 preceding the discrimination.”). The employer has the burden to

 prove the number of its employees when moving to impose the cap.

 Hernandez-Miranda, 651 F.3d at 176; Herring v. SCI Tenn. Funeral

 Servs., LLC, No. 2:15-CV-280, 2018 WL 2399050, at *6 (E.D. Tenn.

 May 24, 2018).

                                        2
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 3 of 8   PageID 2747



       Titan has attempted to prove the number of its employees in

 the relevant years, 2018 and 2017, in two ways. Benoist argues

 that both are inadequate. (D.E. No. 109 at 2648-49.) First, Titan

 Human Resources Manager Cheryl Estel (“Estel”) testified during

 the trial, outside the presence of the jury, that Titan had no

 more than ninety-four employees at any time during 2017 and 2018.

 (D.E. No. 107-1 at 1665.) Second, Titan attached to the Motion,

 along    with   several   hundred    pages   of   payroll    records,    a

 declaration by Estel that Titan had no more than ninety-four

 employees during 2017 and 2018. (D.E. Nos. 107-2, 107-3, 107-4.)

       Benoist argues that Titan has not satisfied its burden of

 proof because there was better evidence about the number of

 Titan’s employees at trial. (D.E. No. 109 at 2648-49.) Benoist

 argues that the Court should not consider Estel’s testimony

 during trial because it was based on documents that were not

 produced during discovery. (Id.) Benoist argues that the Court

 should not consider Estel’s declaration and the payroll records

 because they were presented after trial and were not produced

 during discovery. (Id.)

       The other evidence cited by Benoist does not establish that

 Titan had 101 or more employees for twenty or more weeks during

 the years 2017 or 2018. Benoist cites trial and deposition

 testimony from Jeff Kenyon, Jr. (“Mr. Kenyon”) that Titan had

 “pretty close to a hundred, if not over a hundred” employees in

                                      3
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 4 of 8    PageID 2748



 2016. (D.E. No. 1091 at 2652.) Mr. Kenyon’s testimony continued,

 “I don’t know their exact numbers, you know.” (Id.) Mr. Kenyon’s

 testimony refers to an incorrect year and does not establish

 with any certainty that Titan had 101 or more employees.

       Benoist also cites deposition testimony from Donna Kenyon

 (“Ms. Kenyon”) that Titan had approximately 130 employees. (D.E.

 No. 109-2 at 2653.) Ms. Kenyon’s testimony refers to “now,”

 meaning at the time of the deposition in September 2020, and it

 does not refer to the years 2017 or 2018. (Id.) That testimony

 is not relevant to the question before the Court.

       Benoist     cites   no   authority   that   Titan   cannot    rely   on

 testimony or declarations based on documents not provided during

 discovery to prove the number of its employees. Federal Rule of

 Civil Procedure 37(c)(1) provides that “[i]f a party fails to

 provide information or identify a witness as required . . . the

 party is not allowed to use that information or witness to supply

 evidence on a motion, at a hearing, or at a trial, unless the

 failure     was    substantially      justified     or    is   harmless.”

 Fed.R.Civ.P. 37(c)(1). To the extent Rule 37(c)(1) applies, the

 Sixth Circuit considers five factors when deciding whether a

 failure to disclose was substantially justified or harmless:

             (1) the surprise to the party against whom the evidence
             would be offered; (2) the ability of that party to
             cure the surprise; (3) the extent to which allowing
             the evidence would disrupt the trial; (4) the
             importance of the evidence; and (5) the nondisclosing

                                      4
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 5 of 8   PageID 2749



             party’s explanation for its failure to disclose the
             evidence.

 Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir. 2015).

       The Howe factors weigh in favor of Titan’s use of its

 payroll records to support Estel’s testimony at trial and in her

 post-trial declaration. Benoist could hardly have been surprised

 that Titan would invoke the statutory cap and seek to support

 that cap if a verdict were returned in Benoist’s favor. Assuming,

 however, that Benoist was surprised by the payroll records, that

 surprise was cured, and disruption to the trial minimized,

 because Benoist’s counsel cross-examined Estel during the trial.

 EQT Production Co. v. Magnum Hunter Production, Inc., 768 F.

 App’x 459, 469 (6th Cir. 2019) (citing Howe, 801 F.3d at 749)

 (“[W]e have held that the ability to cross-examine witnesses

 about late disclosures during trial both provided an opportunity

 to remedy surprise and minimized impact on the trial.”).

       The evidence in question is relevant only to establishing

 the   number   of   Titan’s   employees   in   2017   and   2018.   It   is

 significant for purposes of damages, but not for liability. Titan

 argues that it did not provide the payroll records because the

 number of employees it had was not an issue in the case given

 that it did not argue it was not covered by Title VII. (Id. at

 2738.) Titan argues that Benoist never requested payroll records,

 and that Titan provided all of Benoist’s pay records, which


                                      5
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 6 of 8       PageID 2750



 Benoist had requested. (Id.) Based on the Howe factors, Titan’s

 failure to provide the payroll records before their use at trial

 and   post-trial    was   substantially     justified.    The     Court    will

 consider    Estel’s   testimony    and     declaration    based    on     those

 records.

       Benoist   argues    that   Estel’s    declaration    should       not   be

 considered because Titan has provided no legal basis for the

 Court to consider a post-trial declaration, and federal courts

 consider the best evidence about the size of a company for

 purposes of deciding the appropriate damages cap to be trial

 testimony. (D.E. No. 109 at 2649.) Putting aside that Estel

 testified during trial that Titan had no more than ninety-four

 employees during 2017 and 2018, the Court may rely on Estel’s

 declaration.

       “Motions to apply § 1981a(b)(3)’s statutory cap to jury

 verdicts are normally brought and decided by courts at the post-

 trial stage . . . .” Chapman v. Olymbec USA, LLC, No. 2:18-cv-

 02842, 2020 WL 1976829, at *7 (W.D. Tenn. April 24, 2020)

 (collecting cases). Those motions are often decided based on

 affidavits or declarations produced post-trial. See Parrish v.

 Sollecito, 280 F. Supp. 2d 145, 158 (S.D.N.Y. 2003) (“Defendants

 have submitted a sworn affidavit indicating that Acura and Honda

 together employed less than 100 persons during the relevant time

 period . . . .”); Smith v. Norwest Fin. Wyo., Inc., 964 F. Supp.

                                      6
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 7 of 8        PageID 2751



 327,   330   (D.   Wyo.   1996)   (“In   the     absence    of   any   evidence

 disputing Mr. Goodman’s figures, the Court accepts his affidavit

 and orders the compensatory damages reduced from $270,000 to

 $200,000.”).

        Benoist cites Herring, in which “the [c]ourt agrees with

 the plaintiff that the evidence presented at trial is the most

 appropriate evidence on this issue. The defendant has provided

 no legal authority showing that this [c]ourt may even consider

 additional information provided by an unidentified individual’s

 affidavit offered post-trial.” Herring, 2018 WL 2399050, at *7.

        Herring is distinguishable. Estel’s declaration is not from

 an “unidentified individual.” Id. It is from Titan’s Human

 Resources    Manager.     The   affidavit   in    Herring    also      contained

 readily identifiable omissions, failing to list employees who

 had testified during the trial as employees of the company. Id.

 at *6. Estel’s declaration contains no such readily identifiable

 errors.

        Estel’s testimony and declaration establish that Titan had

 no more than ninety-four employees in any week during 2017 or

 2018. Ninety-four employees are fewer than the 101 needed to

 trigger the next level of the capped recovery amounts. See §

 1981a(b)(3)(A)-(D). Titan has satisfied its burden. Benoist’s

 recovery is capped at $50,000.

        The Motion is GRANTED.

                                      7
Case 2:19-cv-02704-SHM-tmp Document 115 Filed 08/11/21 Page 8 of 8   PageID 2752



       SO ORDERED this 11th day of August, 2021.



                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      8
